Citation Nr: 0947317	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  04-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus type II, as a result of exposure to 
herbicides.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus type II.

4.  Entitlement to service connection for nasopharyngeal 
cancer (claimed as laryngeal cancer) as a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

In September 2006, a Board hearing was held before the 
undersigned Veterans Law Judge in St. Petersburg, Florida.  
The transcript of the hearing has been associated with the 
Veteran's claims file.  

In a January 2007 decision, the Board advised the Veteran 
that adjudication of his application to reopen a claim for 
entitlement to service connection for diabetes mellitus type 
II, entitlement to service connection for hypertension 
secondary to diabetes mellitus type II, and entitlement to 
service connection for nasopharyngeal cancer was stayed by 
the Secretary of Veterans Affairs pending final resolution of 
the decision issued by the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  Final resolution of the Court's Haas decision 
has taken place.  See Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 
2008); cert. denied, Haas v. Peake, 77 U.S.L.W. 3267, 77 
U.S.L.W. 3426, 77 U.S.L.W. 3429 (U.S. Jan 21, 2009) (No. 08-
525).  The Board may therefore continue action on these 
issues.

Also in the January 2007 decision, the Board reopened the 
Veteran's claim of entitlement to service connection for PTSD 
and remanded this issue for further development.  

In this regard, because it does not appear that that the 
development ordered by the Board in January 2007 has yet to 
be undertaken by the Appeals Management Center (AMC) and 
because some of the outstanding development is also required 
to adjudicate the Veteran's other claims, the Board finds 
that the appeal must once again be REMANDED to the RO via the 
AMC, in Washington, DC, for this development.  VA will notify 
the appellant if further action is required.


REMAND

As to entitlement to service connection for PTSD, the Board 
notes that VA medical records on file document that the 
Veteran has been diagnosed with PTSD.  At this time, there is 
no evidence in the file showing the Veteran participated in 
combat, such as a combat-related military occupational 
specialty (MOS) or award.

The Veteran asserts that he has PTSD as a result of traumatic 
experiences in service, including combat and non combat 
experiences in Vietnam.  These reportedly included taking 
small arms fire from the enemy during Operation Sea Float 
while sailing up the Bong River in June 1969 on the U.S.S. 
Colonial while manning his post on the well deck.  The 
Veteran also reported that when he went ashore during 
Operation Sea Float in June 1969 he witnessed several Marines 
get killed.  Specifically, the Veteran reported seeing: "a 
child riding a bicycle and apparently something was detonated 
and Marines were killed."  Lastly, the Veteran reported 
taking small arms fire during Operation Keystone Eagle.  
During Operation Keystone Eagle, the U.S.S. Colonial 
transported U.S. troops from the Republic of Vietnam to 
Okinawa.  The Veteran's representative reported: 
"...artillery and other units would depart South Vietnam for 
Okinawa on 1 July 1969 and a third on the 1st of September 
and finally all remaining divisions by 30 September."  The 
Veteran reported taking enemy small arms fire while the 
Marines were coming on board during those periods.  
Therefore, attempts should be made to verify these stressor 
events.  38 C.F.R. § 3.304(f) (2009).

The Board notes that the other stressor events provided by 
the Veteran can not be verified because the Veteran has not 
provided a time frame for these incidents, so no further 
action can be taken at this time.  It is the Veteran's 
responsibility to provide a 60-day time period for the 
alleged stressors, and until and unless he does so, there is 
nothing further VA can do to research those purported 
stressors.

If the above development verifies any of the Veteran's 
alleged stressors, he should also be afforded a VA 
examination to ascertain if that stressor caused his current 
PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).  In considering 
whether any of the Veteran's claimed stressors have been 
verified, the agency of original jurisdiction should be 
mindful of the fact that the Court in Suozzi v. Brown, 
10 Vet. App. 307 (1997) held that corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred.  

As to the application to reopen a claim of service connection 
for diabetes mellitus type II, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) held that the terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  Specifically, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim as well as the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit in light 
of the specific bases for the prior denial of the claim.  
However, a review of the record on appeal fails to shows that 
the Veteran has been provided adequate Kent notice.  
Therefore, a remand to provide this notice is required.  
38 U.S.C.A. § 5103(a) (West 2002).

As to all the issues on appeal, the Board notes that a VA 
outpatient medical treatment note dated in July 2000 
indicated that the Veteran had applied for disability 
benefits from the Social Security Administration.  Although 
these records may not provide any additional information 
concerning his stressors or the origins or etiology of his 
other claimed disabilities, VA is required to obtain evidence 
from the Social Security Administration, including any 
decisions by an administrative law judge, and give the 
evidence appropriate consideration and weight.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Therefore, attempts should be made to 
obtain these records.

As to all the issues on appeal, the Board also finds that 
while the appeal is in remand status the agency of original 
jurisdiction should obtain and associate with the claims 
files any recent VA treatment records that are not of record.  
See 38 U.S.C.A. § 5103A(b); Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990) (holding that VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the Veteran's claim).  

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should request the 
Veteran's medical and adjudication 
records from the Social Security 
Administration.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

2.  The AMC/RO should obtain the 
Veteran's VA medical records from the 
Brevard OPC from October 2003 to June 
2005 and February 2006 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  The AMC/RO should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the Veteran's alleged 
in-service stressors: (a) taking small 
arms fire from the enemy during Operation 
Sea Float while sailing up the Bong River 
in June 1969 on the U.S.S. Colonial while 
manning his post on the well deck; (b) 
witnessing a child detonate a bomb while 
riding a bicycle which killed several 
Marines when the Veteran went ashore 
during Operation Sea Float in June 1969; 
and (c) taking small arms fire while on 
board the U.S.S. Colonial during 
Operation Keystone Eagle which 
transported troops from the Republic of 
Vietnam to Okinawa (the U.S.S. Colonial 
picked up troops on July 1, 1969, 
September 1, 1969, and September 30, 
1969).

4.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance 
Act of 2000 (VCAA) notice in accordance 
with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and 38 C.F.R. § 3.159 (2009) which notice 
should include notice of new 38 C.F.R. 
§ 3.304(f) (2009).  As to the application 
to reopen the diabetes claim, the VCAA 
notice should also be in accordance with 
the Court's holding in Kent, supra. 

5.  After obtaining a response from 
JSRRC, to the extent available, if, and 
only if, it is determined that the 
Veteran participated in combat or that 
verified stressors exist, the AMC/RO 
should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished.

If PTSD is diagnosed, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  If 
another disability is diagnosed, the 
examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is related to service.  See 
service medical records concerning 
complaints, treatment, and 
hospitalization.  The claims folders must 
be made available to the examiner for 
review. The report of examination should 
include the complete rationale for all 
opinions expressed.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.


6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case (SSOC) should be provided to the 
Veteran and his representative which SSOC 
includes, among other things, notice of 
new 38 C.F.R. § 3.304(f).  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

